GOXE, District Judge
(orally). We start in this cause with the undisputed fact" that there was a clear clerical mistake in the invoice of the goods, which, though in fact worth so many pfennigs, were invoiced as worth so many marks. This being true, the court is naturally inclined to give the importers relief, if possible. As soon as the mistake was discovered the importers protested against the illegal exaction of duty. The protest, with all the proceedings, was returned by the collector to the board of general appraisers. They find as facts that there was a clear clerical mistake in the valuation of the goods, and that the appraising officer, had he made a careful and intelligent examination would have discovered the mistake on (lie face of the invoice. The board (lien correct the mistake, find the (rue market value of the goods, and sustain the protest. I am inclined to think that the board had jurisdiction and that their finding is correct. 1 cannot believe that it was the intention of congress to require ail importer whose property is thus taken to go through the complicated and inconsequential proceedings which have been suggested here, especially when some of them coneededly would not furnish the relief sought for or lead to any practical result. A mistake so plain demands a simple remedy.
The decision of the board of general appraisers is affirmed